Shafer, P. J.
The husband of the plaintiff was employed as a teacher by the Sewickley Township School District and in November, 1924, while engaged in a game of football at the school, according to the claimant’s account, he received a severe kick in the leg which made him lame for some time, and after-wards, in February, his leg became so painful that he was obliged to quit teaching, and shortly afterwards he died from the effects of a disease of the leg. Upon the testimony given before the referee and the Compensation Board, the board found that when he was playing football with the boys he was engaged in the line of his duty as a teacher and that he was in fact kicked at that time, and that his death resulted from that kick. The defendants claim that these matters were not sufficiently proved by the testimony, and the only question in such a case is whether there was evidence from which the board could find these facts. An examination of the testimony, exclusive of such parts of it as is hearsay, convinces us that there was evidence to sustain the finding of the board on all these matters. The appeal must, therefore, be dismissed. Appeal dismissed.
From William J. Aiken, Pittsburgh, Pa.